Campbell, C. J.,
delivered the opinion of the court.
The injury to the cotton by water of the river, into which it was thrown by a mishap to the boat, 'was a peril of the river within the terms of the policy; and, if it be true that the careening of the boat resulted from negligence in unloading, the insurer is liable. Redman v. Wilson, 14 Meeson & W., Exc., 476. The immediate cause of injury to the cotton was water of the river. That it got into the river because of some carelessness or unskillfulness of those engaged in unloading does not relieve the insurer from liability. To relieve from liability because of acts of the master or crew, there must be want of good faith and honesty of purpose. 1 Phillips on Ins., § 1049; May on Ins., §408; Elanders on Eire Ins., 477; 14 Am. & Eng. Ency. L., p. 383, note 2, and numerous cases. On this subject there is no difference between marine and other insurance. Whatever diversity of view on this question once existed, it is now firmly settled''in England and America as stated above. “ Where a peril of the sea is the proximate cause of a'loss, the negligence which caused that peril is not inquired into.” Ins. Co. v. Sherwood, 14 How., * 361.

Affirmed.